Citation Nr: 1206006	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable evaluation for hepatitis with gastrointestinal disturbance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, M.H., and J.H.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1943 to February 1946. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision of the RO in St. Paul, Minnesota, which continued a noncompensable rating for hepatitis with gastrointestinal disturbance. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file. 

On appeal in August 2011, the Board remanded the hepatitis claim for additional development.  That development has been completed.  Also in August 2011, the Board, noting that the Veteran had withdrawn his appeal as to the issues of entitlement to service connection for duodenal ulcer and dumping syndrome, dismissed those claims.  Thus, the May 2008 rating decision that denied service connection for those service connection claims is final.  

Subsequent to withdrawing these claims, however, the Veteran submitted a July 2011 correspondence from Dr. H.J.F.  The doctor opined that the Veteran "most likely" acquired H. pyori infection at the same time he acquired hepatitis A,  and that the infection "has persisted and has become chronic and has caused [the Veteran] issues."  The doctor specifically referenced the Veteran's chronic duodenal ulcer disease and dumping syndrome.  To the extent the Veteran raises the issues of whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for duodenal ulcer and dumping syndrome, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

Probative medical evidence shows that, while the Veteran had a hepatitis infection in service, it resolved with no sequelae; he has no evidence of active liver disease.

CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis with gastrointestinal disturbance are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.114, Diagnostic Code (DC) 7345 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a December 2007 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his hepatitis disability may be shown by doctor statements, physical and clinical evaluation results, X-rays, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  Specifically, the RO obtained the Veteran's post-service medical records.  Also, in April 2010, the RO requested copies of medical records from the Social Security Administration (SSA).  In May 2010, the RO was informed by SSA that there were no records because the Veteran had not filed for disability benefits.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file.  Indeed, the Veteran has not contended otherwise.  

Additionally, pertinent VA examinations with respect to the issue on appeal were obtained in April 2008, May 2010 (with a June 2010 addendum), August 2010, and September 2011.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  See 38 C.F.R. § 3.159(c)(4).

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Increased Schedular Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Here, the RO granted service connection for hepatitis with gastrointestinal disturbance in December 1950 and assigned a 10 percent evaluation.  VA confirmed the Veteran's rating twice during the 1950's.  However, this rating was reduced in 1961 following a VA examination in which the Veteran reported no gastrointestinal symptoms.  

The Veteran's hepatitis disability is rated under 38 C.F.R. § 4.114, DC 7345 for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).

Under 38 C.F.R. § 4.115, DC 7345, a 10 percent rating for chronic liver disease without cirrhosis requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.

A 20 percent rating for chronic liver disease without cirrhosis requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.
A 40 percent rating for chronic liver disease without cirrhosis requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating for chronic liver disease without cirrhosis requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.  Id.  A 100 percent rating for chronic liver disease without cirrhosis requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  Id.

Note (2) under DC 7345 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Further, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. 
§ 4.112.  Finally, Note (3) provides that hepatitis B infection must be confirmed by serologic testing in order to evaluate it under DC 7345.

Historically, a 1950 VA examination report shows that the Veteran gave a history of getting jaundice occasionally when he would overeat or eat something that he should not have, along with a slight tenderness over the stomach and occasional vomiting.  He also reported considerable gas.  The examiner found "a little tenderness over the stomach" and noted that laboratory work showed no hepatitis.  The February 1951 rating decision states that tenderness of the stomach and abdominal complaints are a usual and probable residual of the infectious hepatitis.  A 1961 VA examination report shows that the Veteran reported no gastrointestinal symptoms.  
According to private medical records, the Veteran developed a duodenal ulcer and underwent a vagotomy and pyloroplasty in 1975, but continued to have difficulty.  A January 1977 treatment note indicates that he had developed possible hypoglycemia and had continuing problems relating to the ulcer surgery, namely dumping syndrome.  The Veteran had a restricted diet at that time to help relieve gastric distress, such as nausea and diarrhea.  Weight loss related to his gastric problems was noted at that time.  The records continue to report similar problems into the 1980's.  In February 1987, the Veteran was noted to have nephritis and hepatitis due to a strong reaction to a medication, Clinoril.  He was taken off that medication, and there is no further entry regarding active hepatitis.  He has continued controlled diets for his dumping syndrome.  His hypoglycemia became diabetes mellitus, type 2 in the 1990's.  He developed pseudogout and polyarthritis in the late 1990's.  The pseudogout, which may be Lyme disease, was also responsible for malaise, fatigue, weight loss and anorexia in 2005.  In January 2006, weight loss secondary to polyarthritis was noted.  The Veteran was referred to an infectious disease specialist, who indicated that the Veteran's in-serve hepatitis was most likely food-borne and therefore likely hepatitis A.  The specialist did not indicate that the Veteran's hepatitis continued to be active.  In essence, the Veteran has been on restricted diets with complaints of weight loss, fatigue and malaise for over thirty years. 

A March 2008 correspondence from Dr. H.J.F., the Veteran's primary care physician, indicates a positive blood test for h. Pylori infection.  In April 2008, the doctor noted that he talked with the Veteran about chronic h. Pylori infection and noted that "indeed he may well have one."  The physician also wrote that he "did mention that this just shows an antibiotic response and does not prove active infection and that further testing would have to be done."  The Veteran reported that he was "not having too much in the way of epigastric symptoms."

In April 2008, the Veteran underwent a VA examination.  The examiner reviewed the claims file and noted that the Veteran was treated for infectious hepatitis during service and wrote "This would be hepatitis A."  The Veteran reported that other soldiers had become ill at the same time, which the examiner noted was consistent with a hepatitis A outbreak.  She also noted that hepatitis A is spread by contaminated food or water.  The Veteran stated that "he may have had hepatitis throughout the years" or possibly that "his doctor may have told him that he had developed hepatitis again at some point."  He stated his belief that many of his current health problems are not due to hepatitis, but to an h. Pylori infection that he contends was contracted at the same time that he contracted hepatitis A.  He complained of nausea, fainting, dizziness, diarrhea, and headaches.  He claimed that these symptoms were dumping syndrome.  He reported episodes of these symptoms in response to stressful situations, and noted that the symptoms varied from mild to quite severe.  He reportedly was often hospitalized overnight during these episodes.  During these episodes he had trouble with his memory, became nervous, and was unable to recall relevant information.  He also reported a 25-year history of hypoglycemia, which occurred every time he experienced dumping syndrome.

A physical examination demonstrated that the Veteran's abdomen was soft and nontender.  There were positive bowel sounds.  There was a well-healed right upper quadrant scar from the Veteran's previous vagotomy and pyloroplasty.  There was no tenderness to palpation.  There was no hepatosplenomegaly.  The assessment was hepatitis A in the 1940's, resolved.  The examiner also diagnosed peptic ulcer disease, status post vagotomy and pyloroplasty in the 1970's; dumping syndrome secondary to the peptic ulcer surgery; and diabetes.  The examiner opined that the Veteran's diabetes, duodenal ulcer, and dumping syndrome were not due to, proximately caused by, or aggravated by the service-connected hepatitis with gastrointestinal disturbance.  She noted the many years between the Veteran's hepatitis and his development of the ulcer disease.  She explained that there was no documentation that the Veteran had contracted h. Pylori in the 1940's.  The examiner opined that the dumping syndrome is likely secondary to the 1970's surgery, although she went on to state "I am not entirely certain that all of the symptoms which the patient classifies as dumping syndrome would be strictly speaking related to the gastric surgery but some of them likely are.  Finally, she determined that the diabetes was not related to the hepatitis.

Lay statements submitted by members of the Veteran's family in December 2008 describe a long history of gastrointestinal symptoms.  

In May 2010, the Veteran underwent another VA examination.  He reported intermittent chronic stomach distress, to include ulcers, since contracting hepatitis during the 1940's.  He also reported a partial vagotomy in the 1970's due to bleeding duodenal ulcers.  The examiner diagnosed history of hepatitis, type unknown, and history of upper gastrointestinal problems including duodenal ulcers.  The examiner found no significant effect on the Veteran's usual occupation, noting that he was retired.  The examiner indicated that hepatitis A did cause upper and lower gastrointestinal symptoms and that the hepatitis could cause an ulcer and dumping syndrome.  A June 2010 addendum indicates no change in diagnosis or opinion upon review of the claims file.  

The Veteran underwent a third VA examination in August 2010.  The examiner indicated that hepatitis A infections are limited, lasting a few weeks before being defeated by the immune system.  Thereafter, the patient would be immune from further hepatitis A infection.  The examiner did not attribute any of the Veteran's symptoms to the hepatitis infection during service, but instead stated that hepatitis A does not cause long term complications.  In particular, he stated that it does not cause gastrointestinal symptoms in general, gastric or duodenal ulcers, or dumping syndrome.  He found no medically plausible connection between the Veteran's remote history of hepatitis A and his current GI symptoms.

At the June 2011 hearing, the Veteran, his spouse, and his daughter testified that he has daily fatigue that requires him to rest for several hours at a time.  His diet has been restricted so as to prevent distress after eating.  He can no longer consume spicy and fatty foods.  The Veteran reported that he had stomach pain, headaches, weakness and disorientation sometimes and described worsening symptoms when bending over or exerting himself for more than half an hour.  He also testified that he had been underweight for decades, but had gained and maintained weight after being diagnosed with diabetes mellitus, type 2.  The Veteran's spouse and daughter confirmed his report.

In a July 2011 correspondence, Dr. H.J.F. opined that the Veteran's hepatitis A had resolved.

On appeal in August 2011, the Board remanded the case so that a VA examination could be scheduled.  The Remand instructed the examiner to identify all currently diagnosed gastrointestinal disabilities and, to the extent possible, distinguish between the gastrointestinal symptoms associated with the Veteran's service-connected hepatitis with gastrointestinal disturbance versus those gastrointestinal symptoms related to any nonservice-connected gastrointestinal disabilities shown on examination, including any duodenal ulcer; diabetes mellitus, type 2; and dumping syndrome.  The examiner was also instructed to address whether a bout of hepatitis can result in long term gastrointestinal complications.

Accordingly, the Veteran underwent a fourth VA examination in September 2011.  He stated that at the time of discharge in 1946, his symptoms included low weight, intermittent upset stomach, and abdominal gas.  Current complaints included daily upper abdominal gas, daily lower abdominal gas/flatulence, intermittent abdominal pain, daily intermittent nausea, vomiting once a week, and brief episodes of diarrhea a few times a year.  Treatment included avoiding spicy foods and high glycemic foods.  He denied ever being treated for hepatitis since discharge.  He also denied any specific evaluations for hepatitis.  The examiner noted that liver enzymes were normal in May 2010.  When the examiner asked the Veteran what symptoms he believed were currently related to hepatitis, he replied "none." 

Upon physical examination, there were normal bowel sounds.  There were no masses, rigidity, or guarding.  Diffuse tenderness was noted in the central abdomen.  The diagnosis was hepatitis A, resolved with no residual.  The examiner noted that there was lab documentation of a remote and resolved hepatitis A infection, and no evidence of hepatitis B or C.  Liver size was within normal limits and liver enzymes were normal.  The examiner diagnosed hepatitis A, resolved with no residuals.  He specifically noted that there was no indication of any residuals of hepatitis A.  Functional impairment was none.  He also diagnosed ulcer, postoperative, with residual scar.  The examiner opined that this condition was not caused by or the result of military service.  He explained that this condition occurred more than 20 years after military discharge and that there was no documentation of an ulcer in the service treatment records or within one year of discharge.  The examiner reiterated that "there are no current gastrointestinal symptoms associated with hepatitis, and that it was "very unlikely that a bout of infectious hepatitis (likely hepatitis A) which occurred in 1945 would cause any long-term gastrointestinal complications."  He explained that hepatitis A almost always resolves with no significant residual impairment.  Finally, he opined that the currently reported gastrointestinal symptoms are most likely related to the 1970's vagotomy and partial gastrectomy.

After consideration of the evidence, the Board finds a compensable rating is not warranted.  Initially, the Board notes that it is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Veteran is not presently service-connected for duodenal ulcer, dumping syndrome, or diabetes mellitus, type 2.  Nor is he service-connected for polyarthritis, pseudogout, or Lyme disease.  Competent evidence of record indicates that the complaints of weight loss, fatigue, malaise, nausea, gas, abdominal pain, diarrhea, and vomiting are symptoms of these nonservice-connected disorders and not the result of the service-connected hepatitis with gastrointestinal disturbance.  Although the May 2010 examiner indicated that hepatitis "can" cause gastrointestinal symptoms, ulcers, and dumping syndrome, he did not indicate that the Veteran's current symptoms are the result of his hepatitis disability.  Thus, these symptoms cannot be considered in evaluating the Veteran's increased rating claim.  Indeed, the April 2008, August 2010, and September 2011 VA examiners agreed that it is very unlikely that an infection of hepatitis A many years ago would cause any long-term gastrointestinal complications.  

Even though the Veteran has been evaluated for hepatitis A and has a history of hepatitis infection in service, the most probative evidence shows that he does not have any current residuals of hepatitis.  The medical evidence shows that while he developed hepatitis A in service, this condition has resolved with no sequelae.  See April 2008, August 2010, and September 2011 VA examination reports.  Indeed, the Veteran's own personal physician has indicated that the hepatitis as resolved.  Subsequent studies have showed no evidence of active liver disease.  

The Veteran argues that he is entitled to a compensable rating for his service-connected hepatitis with gastrointestinal disturbance.  He and his family are competent to report that which they can experience or observe and are deemed credible, in this regard.  However, as laypersons lacking in medical training and expertise, they cannot provide a competent medical opinion regarding the severity of his disability including clinical evaluation and laboratory studies and, to that extent, their views are outweighed by the detailed opinions provided by the medical professionals who discussed this disability and provided the relevant clinical testing to rate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

There is no active hepatitis shown, as discussed above.  Therefore, the application of staged ratings, i.e. different percentage ratings for different periods of time, is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence is against a finding that the Veteran is entitled to a compensable evaluation for hepatitis with gastrointestinal disturbance at any time during the current appeal.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

III.  Additional Considerations

Consideration has also been given regarding whether the schedular evaluation is  inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required frequent periods of hospitalization due to the disability, and marked interference with employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The record demonstrates, however, that the Veteran retired due to age.  Therefore, any inferred TDIU claim is inapplicable for the disability on appeal.


ORDER

Entitlement to a compensable evaluation for hepatitis with gastrointestinal disturbance is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


